Title: James Rawlings to Thomas Jefferson, 21 March 1818
From: Rawlings, James
To: Jefferson, Thomas


                        
                             Dr Sir,
                            Office of the Mutual Asse Society Richmond
21st March 1818:
                        
                        I take the liberty of annexing a statement of your Account with the Mutual Assurance Society, And request that you will remit to me the amount thereof, by draft or otherwise, as early as may be convenient.—
                        
                            Very Respty yr most Ob
                            James RawlingsP  Agt M A Sy
                        
                    